DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 101831598) in view of Yamada et al (JP 2007-169339), both cited in  IDS.
Park teaches a polyamideimide film used in display devices, obtained  by reaction of 0.210 mol of TFDB, 0.0462 mol of 6FDA and  0.1638 mol of TPC in N, N-dimethylacetamide (DMAc) with following chemical imidization using pyridine and acetic anhydride (see Example 1-1). The resulting polyamideimide precipitated with methanol, dried,  re-dissolved in DMAc and the dissolved mixture (solid content concentration: 12.54%) casted on a glass plate and dried for 30 minutes with hot air at 120 C, and the film peeled off from the glass plate and fixed to the frame. The film-fixed frame was placed in an oven, heated from 100 ° C to 280 ° C, and then separated from the frame to obtain a polyimide film (see 1-2,  Preparation of polyimide film).

Note that Park teaches a filler addition in some examples. However, Example 7 is free from the  filler and contains only the polyamideimide polymer.  (see Table) .
In reference to claim 5, Park teaches the thickness of the obtained polyimide film is 10 to 100 um.
Regarding claim 6, Park discloses that the residual volatile component of the film after heat curing is 3% or less.
In general, Park teaches that after the chemical imidization, polyamideimide is precipitated, dried and dissolved in a solvent to be applied to a support. The applied film is gelled on the support by dry air and heat treatment. The gelated temperature condition of the applied film is preferably 100 to 250 ° C. As the support, a glass plate, an aluminum foil, a circulating stainless belt, a stainless steel drum, a film having a glass transition temperature of 50 ° C or higher can be used.
The treatment time required for gelation varies depending on the temperature, the kind of the support, the amount of the applied polyamic acid solution, and the mixing conditions of the catalyst, and is not limited to a certain time. Preferably it occurs within a range of 5 minutes to 30 minutes.
The gelled film is thermally cured away from the support to complete drying and imidization. The heat curing temperature is between 100 and 500 ° C and the treatment time is between 10 and 40 minutes.
Thus, Park teaches claimed amount of residual solvents and drying temperature range (i.e. curing temperature of 100-500C covers all possible drying ranges).
However, Park does not teach multispeed drying, which can affect film physical parameters recited in claims 1, 3 and 4.
Yamada teaches a method of drying the coating film by feeding drying air into a multiple drying zones, where speed of the drying air to be ≤1/10 of the running speed of the long support in a second drying zone, and where the temperature of the support in the second drying zone is made higher than that of the film surface of the coating film (see Abstract).
Thus, the drying process is regulated by the support temperature and air speed in the drying zone. 
Note that Specification of instant Application teaches similar drying procedure, which includes gradual changing of drying speed, regulated by temperature and air speed (see printed publication at 0057).
Yamada discloses that the drying method and apparatus remarkably suppressing unevenness in a coating film occurring in an initial drying process right after coating thereby drying the coating film uniformly (see Abstract).
Therefore, it would have  been obvious to a person of ordinary skills in the art to use Yamada’s film drying process, since it allows to obtain a final product with excellent uniformity.
In summary, Park and Applicant teach the same polyamideimide and drying temperature range, and Yamada discloses a drying procedure, similar to one disclosed in the instant Application. 
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would have  been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and modified Park’s films, since they obtained using the same polymer and prepared at the analogous conditions. 
Regarding claim 7, Yamada and Park do not teach the nozzles of a particular design. However, such devices relate to a process of film making.  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See Also In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983),  In re Brown, 459 F.2d 531,  535, 173 USPQ 685, 688 (CCPA 1972). 
Thus, it would have  been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and modified Park’s films, unless unexpected result are demonstrated. 

 
. 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765